UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7729



JOHN JOSEPH BERLIN,

                                            Plaintiff - Appellant,

          versus

EDWARD W. MURRAY; M. WATKINS; D. A. BRAXTON;
RANDALL JACKSON; GEORGE P. DOBSON; UNKNOWN
DEFENDANTS 1-100,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-95-376-R)

Submitted:   May 15, 1997                   Decided:   May 28, 1997

Before RUSSELL, HALL, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Joseph Berlin, Appellant Pro Se. Pamela Anne Sargent, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Berlin, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A (West Supp. 1997). We have reviewed the record

and the district court's opinion and find that this appeal is friv-

olous. Accordingly, we deny Berlin's motion for general relief and
dismiss the appeal on the reasoning of the district court. Berlin
v. Murray, No. CA-95-376-R (W.D. Va. Oct. 28, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2